Title: To George Washington from Samuel Fraunces, 1 March 1784
From: Fraunces, Samuel
To: Washington, George



Sir
[New York] March 1st 1784

I have the honor of Conveying by an unexpected opportunity my most sincere & dutifull respects to your Excellency & a gratefull heart that is Fully sensible of the innumerable obligations your unmerrited favours has laid me under, therfor your Excellency’s native goodness will pardon any presumption that may seem in this; My prayers shall at all times be most devoutly, for the health & happiness of your Excellency & family[.] My Wife & Daughters begs to be remembered likewise with every sentiment of esteem—they send Mrs Washington a couple “utensils For cutting paste” the best that could be procured & hopes will meet with approbation—they present their most respectfull Compliments to her in the mean time I remain with unfeigned sincerity Your Excellencys Most obedient and most devoted Humble Servant

Saml Fraunces

